Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 to 20 are allowed.
This office action is responsive to the amendment filed on 5/10/2022. As directed by the amendment: claims 1, 7, and 14 have been amended; no claims have been cancelled nor added.  Thus, claims 1-20 are presently under consideration in this application.
REASONS FOR ALLOWANCE
Claims 1 to 20 are being allowed.
The following is an examiners statement of reasons for allowance:
	With respect to independent claims 1 and 14, the present invention is allowed over the prior art of record because the prior art does not show the claimed gas supply device for a laser machining head which includes and wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume by connecting each of the third gas channels with the at least one outlet opening at the shared volume; wherein the shared volume is configured for the superimposition of a laser beam and the gas flow in the shared volume between the exit opening and the second end of the shared volume; and wherein the gas channel system is configured to provide a homogenous gas flow over a flow cross section of the exit opening.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to independent claim 1, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
US-20170266675-A1 OHNO
US-8901453-B2 Miyagi
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising and wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume by connecting each of the third gas channels with the at least one outlet opening at the shared volume; wherein the shared volume is configured for the superimposition of a laser beam and the gas flow in the shared volume between the exit opening and the second end of the shared volume; and wherein the gas channel system is configured to provide a homogenous gas flow over a flow cross section of the exit opening as recited in independent claim 1.
          The closest prior art references of record are US-20170266675-A1 OHNO, US-8901453-B2 Miyagi.  While OHNO does disclose A gas supply device for a laser machining head (The present invention relates to a processing nozzle which irradiates a process surface with light, and performs shaping by ejecting a fluid containing a processing material to the irradiated portion, par. 1)  for providing a gas flow (par. 66 teaches a powder flow being isotropically supplied which is analogous to the flow being homogenous, furthermore, the powder flow of OHNO consists of gas and powder as described in par. 45, therefore the gas being supplied in OHNO is meant to be homogenous), comprising: a gas inlet (par. 59 teaches flow inlets of branch paths 102A, 102B and 103 into the nozzle housing 140); a shared volume (nozzle housing 140) for superimposing a laser beam and the gas flow (par. 64 teaches the gas flow, powder flow in OHNO, in nozzle housing 140 being isotropic with the beam path 160 meaning the nozzle housing is meant to guide the gas flow/powder flow to the laser via the nozzle housing which is analogous to superimposing), the shared volume having a first end with an exit opening (ejection port 141) for providing the gas flow (par. 52), OHNO does not disclose gas supply device for a laser machining head which includes and wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume by connecting each of the third gas channels with the at least one outlet opening at the shared volume; wherein the shared volume is configured for the superimposition of a laser beam and the gas flow in the shared volume between the exit opening and the second end of the shared volume; and wherein the gas channel system is configured to provide a homogenous gas flow over a flow cross section of the exit opening.  While Miyagi does teach a gas channel system (abstract) having a plurality of gas channels (fig. 2a and supplemental-gas supply channels 131,  branches 134 a and 135 a, a branch valve 150, branches 152 and 153, a branch valve 151, and a shutoff valve 155) and at least two branching points (a branch valve 151, supplemental-gas inlet 138 a, a supplemental-gas inlet 138 b) which are arranged consecutively along a flow path from the gas inlet to the shared volume (fig. 3 and fig. 2a), wherein a first gas channel (branches 134 a and 135 a are analogous to a first gas channel) connected to the gas inlet (column 6 lines 18 to 31) is split at a first one of the branching points into at least two second gas channels (column 6 lines 4 to 65; fig. 2a; supplemental-gas inlet 138 a, a supplemental-gas inlet 138 b), wherein each of the at least two second gas channels are each split into at least two third gas channels at a second one of the branching points (fig. 2a and supplemental-gas supply channels 131,  branches 134 a and 135 a, a branch valve 150, branches 152 and 153, a branch valve 151, and a shutoff valve 155), and wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume (column 6 lines 4 to 65, it is obvious that the shared volume of OHNO can be combined with the apparatus of Miyagi); whereby the gas channel system provides a homogenous gas flow (column 10 lines 11 to 25 teach stabilized supply which is analogous to homogenous gas flow), Miyagi does not teach gas supply device for a laser machining head which includes and wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume by connecting each of the third gas channels with the at least one outlet opening at the shared volume; wherein the shared volume is configured for the superimposition of a laser beam and the gas flow in the shared volume between the exit opening and the second end of the shared volume; and wherein the gas channel system is configured to provide a homogenous gas flow over a flow cross section of the exit opening.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having gas supply device for a laser machining head which includes and wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume by connecting each of the third gas channels with the at least one outlet opening at the shared volume; wherein the shared volume is configured for the superimposition of a laser beam and the gas flow in the shared volume between the exit opening and the second end of the shared volume; and wherein the gas channel system is configured to provide a homogenous gas flow over a flow cross section of the exit opening, thus independent claim 1 reads over the prior art of record and is considered to have allowable subject matter.

	With respect to independent claim 14, the present invention is allowed over the prior art of record because the prior art does not show the claimed laser machining head which includes and a gas channel system having a plurality of gas channels and at least two branching points, which are arranged consecutively along a flow path from a gas inlet to the shared volume, wherein a first gas channel connected to the gas inlet is split at a first one of the branching points into at least two second gas channels that are each split into at least two third gas channels at [[a]] second ones of the branching points, wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume by connecting each of the third gas channels with the at least one outlet opening at the shared volume; wherein the shared volume is configured for the superimposition of the laser beam and the gas flow in the shared volume between the exit opening and the second end of the shared volume.
	The closest prior art of record is discussed hereafter:
US-20170266675-A1 OHNO
US-8901453-B2 Miyagi
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising and a gas channel system having a plurality of gas channels and at least two branching points, which are arranged consecutively along a flow path from a gas inlet to the shared volume, wherein a first gas channel connected to the gas inlet is split at a first one of the branching points into at least two second gas channels that are each split into at least two third gas channels at [[a]] second ones of the branching points, wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume by connecting each of the third gas channels with the at least one outlet opening at the shared volume; wherein the shared volume is configured for the superimposition of the laser beam and the gas flow in the shared volume between the exit opening and the second end of the shared volume as recited in independent claim 14.
          The closest prior art references of record are US-20170266675-A1 OHNO, US-8901453-B2 Miyagi.  While OHNO does disclose A laser machining head (The present invention relates to a processing nozzle which irradiates a process surface with light, and performs shaping by ejecting a fluid containing a processing material to the irradiated portion, par. 1)  comprising: a laser device for providing a laser beam (light source 801; par. 84 teaches a laser beam; par. 64 teaches the gas flow, powder flow in OHNO, in nozzle housing 140 being isotropic with the beam path 160 meaning the nozzle housing is meant to guide the gas flow/powder flow to the laser via the nozzle housing which is analogous to superimposing); and a gas supply device (The present invention relates to a processing nozzle which irradiates a process surface with light, and performs shaping by ejecting a fluid containing a processing material to the irradiated portion, par. 1) wherein the gas supply device comprises: a gas inlet (par. 59 teaches flow inlets of branch paths 102A, 102B and 103 into the nozzle housing 140); a shared volume (nozzle housing 140) for superimposing a laser beam and the gas flow (par. 64 teaches the gas flow, powder flow in OHNO, in nozzle housing 140 being isotropic with the beam path 160 meaning the nozzle housing is meant to guide the gas flow/powder flow to the laser via the nozzle housing which is analogous to superimposing); an exit opening (ejection port 141) at a first end of said shared volume (par. 52; fig. 1A; fig. 1B; fig. 2) for providing the gas flow (par. 52), OHNO does not disclose and a gas channel system having a plurality of gas channels and at least two branching points, which are arranged consecutively along a flow path from a gas inlet to the shared volume, wherein a first gas channel connected to the gas inlet is split at a first one of the branching points into at least two second gas channels that are each split into at least two third gas channels at [[a]] second ones of the branching points, wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume by connecting each of the third gas channels with the at least one outlet opening at the shared volume; wherein the shared volume is configured for the superimposition of the laser beam and the gas flow in the shared volume between the exit opening and the second end of the shared volume.  While Miyagi does teach and a gas channel system (abstract) having a plurality of gas channels (fig. 2a and supplemental-gas supply channels 131,  branches 134 a and 135 a, a branch valve 150, branches 152 and 153, a branch valve 151, and a shutoff valve 155) and at least two branching points (a branch valve 151, supplemental-gas inlet 138 a, a supplemental-gas inlet 138 b), which are arranged consecutively along a flow path from a gas inlet to the shared volume (fig. 3 and fig. 2a), wherein a first gas channel (branches 134 a and 135 a are analogous to a first gas channel) connected to the gas inlet (column 6 lines 18 to 31) is split at a first one of the branching points into at least two second gas channels (column 6 lines 4 to 65; fig. 2a; supplemental-gas inlet 138 a, a supplemental-gas inlet 138 b) that are each split into at least two third gas channels at a second one of the branching points (fig. 2a and supplemental-gas supply channels 131,  branches 134 a and 135 a, a branch valve 150, branches 152 and 153, a branch valve 151, and a shutoff valve 155), wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume (column 6 lines 4 to 65, it is obvious that the shared volume of OHNO can be combined with the apparatus of Miyagi), Miyagi does not teach by connecting each of the third gas channels with the at least one outlet opening at the shared volume; wherein the shared volume is configured for the superimposition of the laser beam and the gas flow in the shared volume between the exit opening and the second end of the shared volume.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 14, and since the prior art of record does not teach and render obvious of having and a gas channel system having a plurality of gas channels and at least two branching points, which are arranged consecutively along a flow path from a gas inlet to the shared volume, wherein a first gas channel connected to the gas inlet is split at a first one of the branching points into at least two second gas channels that are each split into at least two third gas channels at [[a]] second ones of the branching points, wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume by connecting each of the third gas channels with the at least one outlet opening at the shared volume; wherein the shared volume is configured for the superimposition of the laser beam and the gas flow in the shared volume between the exit opening and the second end of the shared volume, thus independent claim 14 reads over the prior art of record and is considered to have allowable subject matter.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763